Citation Nr: 1212155	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-49 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for stress fracture supracondylor femur of the left knee with arthritis.

2.  Entitlement to an evaluation in excess of 10 percent disabling for stress fracture supracondylor femur of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon.

In December 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the record has indicated that further development is necessary before adjudication of the claims proceed.

The Veteran reported at the hearing before the undersigned Veterans Law Judge in December 2011 that he received treatment at the Portland VA Medical Center (VAMC).  In addition, the Veteran reported that he received physical therapy for his knees in Albany, Oregon, from a provider under contract with VA.  Review of the claims file does not reveal that any VA medical records have been obtained and associated and does not reveal that the records regarding the Veteran's physical therapy for his knees have been obtained and associated.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA clinical records pertaining to the Veteran and to identify and obtain the records regarding the Veteran's physical therapy that was provided in Albany, Oregon, by a provider under contract with VA.

The most recent VA examination evaluating the Veteran's knees was performed in April 2009.  Since that time, at the hearing before the undersigned Veterans Law Judge in December 2011, the Veteran reported that he had undergone additional treatment for his knees, including physical therapy.  The Board notes that this treatment indicates that the Veteran's conditions may have increased in severity since the April 2009 VA medical examination.  As such, the Board has no discretion and must remand the issues to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the Portland VAMC.

2.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess records pertinent to his claims, including the records regarding his physical therapy in Albany, Oregon, from a provider who was under contract with VA.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain and associate with the claims file any medical records identified by the Veteran.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right and left knee disabilities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  

The examiner should express the findings of range of motion studies in degrees and on both flexion and extension, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion due to pain of the affected joint, i.e., the extent of the Veteran's pain-free motion on flexion and extension, including during periods of flare-up.  The examiner should also express any findings of instability and/or subluxation and express the degree of severity of such findings as slight, moderate or severe.

The examiner should report all pertinent findings, and set forth a complete rationale for all findings and conclusions, in a legible report. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


